     Case 5:19-cv-02051-DMG-KK Document 29 Filed 07/16/20 Page 1 of 3 Page ID #:130




      Jeremy E. Branch (SBN 303240)
1     THE LAW OFFICES OF JEFFREY LOHMAN, P.C.
      28544 Old Town Front Street, Suite 201
2
      Temecula, CA 92590
3     T: (866) 329-9217
      F: (657) 246-1312
4     JeremyB@jlohman.com
      Attorney for Plaintiff
5

6                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
7

8
       MARIA DURAN,                                    ) Case No. 5:19-cv-02051-DMG-KK
9
                                                       )
                         Plaintiff,                    ) NOTICE OF SETTLEMENT
10                                                     )
                           – vs –                      )
11                                                     )
       ENCORE RECEIVABLE                               )
12     MANAGEMENT, INC.,                               )
                                                       )
13                      Defendant.                     )
14

15
             NOTICE IS HEREBY GIVEN that Plaintiff Maria Duran (“Plaintiff”) and Defendant

16    Encore Receivable Management, Inc. (“Defendant”) have reached settlement in the above-

17    captioned matter. Plaintiff intends to file a Notice of Voluntary Dismissal once the Settlement

18    Agreement has been finalized. Therefore, Plaintiff requests thirty (30) days in order to finalize

19    settlement and dismiss the action.
20        Dated: July 16, 2020
21
                                                   RESPECTFULLY SUBMITTED,
22
                                                   By: /s/ Jeremy E. Branch
23                                                 Jeremy E. Branch (SBN 303240)
                                                   The Law Offices of Jeffrey Lohman, P.C.
24                                                 28544 Old Town Front Street, Suite 201
                                                   Temecula, CA 92590
25                                                 T: (866) 329-9217


                                                     -1-

                                           NOTICE OF SETTLEMENT
     Case 5:19-cv-02051-DMG-KK Document 29 Filed 07/16/20 Page 2 of 3 Page ID #:131




                                         F: (657) 246-1312
1                                        JeremyB@jlohman.com
                                         Attorney for Plaintiff, MARIA DURAN
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                          -2-

                                  NOTICE OF SETTLEMENT
     Case 5:19-cv-02051-DMG-KK Document 29 Filed 07/16/20 Page 3 of 3 Page ID #:132




                                     CERTIFICATE OF SERVICE
1
              I hereby certify that on July 16, 2020, a true and correct copy of the foregoing NOTICE
2
      OF SETTLEMENT was filed using the Court’s CM/ECF system, which will notify all attorneys
3     of record, including:

4     Jennifer N. Lamirand, Cal. Bar No. 259482
      CROWE & DUNLEVY, P.C.
5     324 N. Robinson Ave., Ste. 100
      Oklahoma City, OK 73102
6     Telephone: (405) 235-7700
      Facsimile: (405) 239-6651
7     jennifer.lamirand@crowedunlevy.com
8
      Attorney for Defendant
9

10                                                By: /s/ Jeremy E. Branch
                                                  Jeremy E. Branch (SBN 303240)
11                                                The Law Offices of Jeffrey Lohman, P.C.
                                                  28544 Old Town Front Street, Suite 201
12                                                Temecula, CA 92590
                                                  T: (866) 329-9217
13                                                F: (657) 246-1312
                                                  JeremyB@jlohman.com
14
                                                  Attorney for Plaintiff, MARIA DURAN
15

16

17

18

19

20

21

22

23

24

25



                                                    -3-

                                         NOTICE OF SETTLEMENT
